        Case 3:20-cr-00098-JCH Document 1 Filed 06/24/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                                        98_ ( JCH)
                                             CRIMINAL NO. 3:20CR_

                                                     VIOLATION:
       V.
                                                     26 U.S.C. Section 7201 {Tax Evasion)
KEVINBRAZA


                                        INFORMATION

       The United States Attorney charges:

                                          COUNT ONE
                                          (Tax Evasion)

       On or about August 1, 2014, in the District of Connecticut, the defendant KEVIN BRAZA,

a resident of Westbrook, Connecticut, did willfully attempt to evade and defeat a large pa1t of the

income tax due and owing by him to the United States of America for the calendar year 2013, by

preparing and causing to be prepared, and by signing and causing to be signed, a false and

fraudulent U.S. Individual Tax Return, Form l 040, which was filed with the Internal Revenue

Service. In that false return, the defendant KEVIN BRAZA stated and caused to be stated that

his taxable income for the calendar year 2013 was the sum of $33,973 and that the amount of tax

due and owing was the sum of $5,316. In fact, as the defendant KEVIN BRAZA then and there

knew, his taxable income for the calendar year 2013 was the sum of$289,855, upon which taxable

income there was owing to the United States of America an income tax of $94,641.
      Case 3:20-cr-00098-JCH Document 1 Filed 06/24/20 Page 2 of 2




     In violation of Title 26, United States Code, Section 720 l.



UNITED STATES OF AMERICA



L NARD C. BOYLE
FIRST ASSISTANT UNITED



HEATHER L. CHERRY
ASSISTANT UNITED STATES ATTORNEY




                                              2
